


109 HR 6296 IH: To amend the Medicare Prescription Drug, Improvement, and

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6296
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Medicare Prescription Drug, Improvement, and
		  Modernization Act of 2003 to restore State authority to waive the application
		  of the 35-mile rule to permit the designation of a critical access hospital in
		  Cass County, Minnesota.
	
	
		1.Restoring State authority to
			 waive application of 35-mile rule to permit designation of a critical access
			 hospital in Cass County, MinnesotaSection 405(h) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2269) is amended by adding at the end the following new paragraph:
			
				(3)ExceptionThe
				amendment made by paragraph (1) shall not apply to the certification by the
				State of Minnesota on or after January 1, 2006, under section
				1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
				1395i–4(c)(2)(B)(i)(II)) of a hospital in Cass County, Minnesota, as a
				necessary provider of health care services to residents in the area of the
				hospital.
				.
		
